         Case: 1:18-cv-07598 Document #: 101 Filed: 05/18/20 Page 1 of 5 PageID #:729




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

AMBER QUITNO, individually,                         )
and on behalf of all others similarly               )
situated,                                           )
                                                    )
                          Plaintiff(s),             )       Case No. 1:18-cv-07598
                                                    )
           v.                                       )       Hon. Judge John Robert Blakey
                                                    )
GENERAL MOTORS LLC,                                 )       Magistrate Judge Lisa A. Jansen
                                                    )
                          Defendant(s).             )

                           JOINT STATUS REPORT PURSUANT TO
                         THIRD AMENDED GENERAL ORDER 20-0012

           The Parties submit the following joint status report in response to the Court’s Third

Amended General Order 20-0012, of April 24, 2020 (Dkt. 100).

    1.     PROGRESS OF DISCOVERY

           On November 27, 2019, the Parties submitted a proposed Case Management Order (Dkt.

75) which was adopted by the Court on December 3, 2019 (Dkt. 79). Consistent with the Case

Management Order, on December 20, 2019, the Parties exchanged Rule 26(a)(1) Initial

Disclosures. On May 15, 2019, Plaintiff served GM with Plaintiffs’ First Set of Interrogatories,

First Set of Requests for Admission, and Second Set of Requests for Production. 1 On July 12,

2019, GM provided responses to the Plaintiff’s First Set of interrogatories, First Set of Requests

for Admission, and Second Set of Requests for Production.
1
  This case is one of three matters pending against GM. The other two cases are Compton v. General
Motors LLC, 1:19-cv-00033, in the Northern District of Florida, and Peckerar v. General Motors, LLC,
5:18-cv-02153, in the Central District of California. All three cases make similar allegations regarding an
alleged defect in certain GM vehicles. In an effort to reduce expenses and avoid duplicative work, the
Parties are coordinating on discovery across the three cases.

                                                    1
      Case: 1:18-cv-07598 Document #: 101 Filed: 05/18/20 Page 2 of 5 PageID #:730




 2.       STATUS OF BRIEFING ON UNRESOLVED MOTIONS

          On February 18, 2020, the Court granted GM’s motion to dismiss Plaintiff’s Amended

Complaint without prejudice. (Dkt. 90.) On February 25, 2020, the Parties filed a Joint

Stipulation for Extension of Time for Plaintiff to File a Second Amended Complaint and for

Defendant to Respond (Dkt. 91) which was adopted by the Court on February 26, 2020 (Dkt.

92). Consistent with the Parties’ Joint Stipulation, on March 6, 2020, Plaintiff filed her Second

Amended Complaint. (Dkt. 96.) According the Parties’ Joint Stipulation, GM’s responsive

pleading was scheduled for April 20, 2020. However, with the Court’s entry of the three

COVID-19 General Orders, GM’s responsive pleading is now due July 6, 2020. (Dkt. 97, 98,

100.)

 3.       SETTLEMENT EFFORTS

          The Parties are engaged in settlement discussions. The Parties are scheduled for

mediation on June 9, 2020.

 4.       PROPOSED SCHEDULE

          The Parties propose the following schedule:

      •   GM will file its responsive pleading to Plaintiff’s Second Amended Class Action
          Complaint on or before July 6, 2020;

      •   Plaintiff to file her response to motion to dismiss on or before August 17, 2020;

   •      GM to file its reply to motion to dismiss on or before September 9, 2020

      •   Rule 26(e) supplemental disclosures due October 23, 2020;

      •   Fact discovery cut-off May 21, 2021;

      •   Plaintiff’s expert reports due June 21, 2021;

      •   Deposition of Plaintiff’s expert cut-off July 21, 2021;


                                                   2
      Case: 1:18-cv-07598 Document #: 101 Filed: 05/18/20 Page 3 of 5 PageID #:731




      •   GM’s expert reports due August 24, 2021;

      •   Deposition of GM’s expert cut-off September 21, 2021;

      •   Motion for class certification due on or before October 29, 2021;

   •      Opposition to motion for class certification due December 30, 2021.

      •   Reply brief for motion for class certification due January 21, 2022.

 5.       REQUEST FOR ANY AGREED ACTION

          The Parties make no requests for any agreed action at this time.

 6.       TELEPHONIC HEARING

          The Parties do not believe that a telephonic hearing is necessary, but are available should

the Court wish to discuss the proposed schedule or any other matter.



Dated: May 18, 2020

Attorneys for Plaintiff                            Attorneys for Defendant

_/s/ Andrew C. Ficzko____                          /s/ Christina C. Brunty
Ryan F. Stephan                                    Christina C. Brunty
Andrew C. Ficzko                                   DYKEMA GOSSETT, PLLC
Stephan Zouras, LLP                                10 South Wacker Drive, Suite 2300
100 North Riverside Plaza, Suite 2150              Chicago, IL 60606
Chicago, IL 60606                                  Telephone: (312) 627-2555
Telephone: (312) 233-1550                          Fax: (866) 308-1845
Fax: (312) 233-1560                                Email: cbrunty@dykema.com
Email: rstephan@stephanzouras.com
       aficzko@stephanzouras.com                   Kathleen Taylor Sooy
                                                   Andrew G. Pruitt
Michael J. Flannery                                Crowell & Moring LLP
Cuneo Gilbert & LaDuca, LLP                        1001 Pennsylvania Avenue, NW
500 North Broadway                                 Washington, DC 2004-2595
Suite 1450                                         Telephone: (202) 624-2500
St. Louis, MO 63102                                Email: ksooy@crowell.com
Telephone: (314) 226-1015                                 apruitt@crowell.com
Fax: (202) 789-1813
Email: mflannery@cuneolaw.com


                                                   3
   Case: 1:18-cv-07598 Document #: 101 Filed: 05/18/20 Page 4 of 5 PageID #:732




F. Jerome Tapley (pro hac vice)
Adam W. Pittman (pro hac vice)
Hirlye R. Lutz, III (pro hac vice)
Lauren S. Miller (pro hac vice)
Cory Watson, P.C.
2131 Magnolia Avenue South
Birmingham, AL 35205
Telephone: (205) 328-2200
Email: jtapley@corywatson.com
       apittman@corywatson.com
       rlutz@corywatson.com
       lmiller@corywatson.com

Henry Clay Barnett, III (pro hac vice)
James Mitchell Williams (pro hac vice)
Beasley, Allen, Crow, Methvin, Portis &
Miles, P.C.
218 Commerce Street
Montgomery, AL 36104
Telephone:(334)-269-2343
Email: Clay.Barnett@Beasleyallen.com
       Mitch.Williams@Beasleyallen.com

James C. Wyly (pro hac vice)
Sean F. Rommel (pro hac vice)
Wyly-Rommel, PLLC
4004 Texas Boulevard
Texarkana, TX 75503
Telephone:(903)-334-8646
Email: tgurley@wylyrommel.com

Jeffrey Koncius (pro hac vice)
Melanie Meneses Palmer (pro hac vice)
Kiesel Law LLP
8648 Wilshire Blvd
Beverly Hill, CA 90211
Telephone:(310)-854-4444
Email: koncius@kiesel.law
       palmer@kiesel.law




                                          4
    Case: 1:18-cv-07598 Document #: 101 Filed: 05/18/20 Page 5 of 5 PageID #:733




                               CERTIFICATE OF SERVICE

The undersigned hereby certifies that on May 18, 2020 the foregoing was electronically filed

with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

to counsel of record.



                                            /s/ Christina Brunty
                                            Christina Brunty
                                            DYKEMA GOSSETT, PLLC
                                            10 South Wacker Drive, Suite 2300
                                            Chicago, IL 60606
                                            Telephone: (312) 627-2555
                                            Fax: (866) 308-1845
                                            Email: cbrunty@dykema.com


                                            Counsel for General Motors LLC




                                               5
